I should 
like to begin by extending a warm welcome to the new States Members of the 
United Nations. Colombia hopes to be allied with all of them as they strive 
to consolidate the growth of democracy. I should also like to congratulate 
the President on his election to lead this session of the Assembly, and to 
express our recognition of the leadership and effectiveness shown by 
Secretary-General Boutros Boutros-Ghali in making the United Nations the home 
of peace, development and progress for humanity. 
I address all gathered here today at the General Assembly with a profound 
feeling of sorrow, because at this moment thousands of defenceless people are 
victims of the war against Bosnia and Herzegovina and because in Somalia 
thousands are dying of hunger. I would urge the General Assembly of the 
United Nations to take at this session a decisive step forward in resolving 
these world conflicts. 
Among the trends that nourish our hopes for the future of mankind, we 
should highlight the decisive role that the United Nations has undertaken to 
play as a catalyst of the new global agenda. But the Organization still has 
many of the features inherited from the cold-war period. Reforms must move 
forward with prudence and patience, but also with the certainty that the 
decision-making mechanisms of the United Nations will be more democratic, more 
equal, more representative and more effective. Only then will we be able to 
advance the future role of the United Nations. The "Agenda for Peace" 
presented by the Secretary-General is certainly a guideline for our 
achievement of these objectives. 
In the past, when the world was divided into two- irreconcilable poles, it 
was almost impossible to reach agreement even on the simplest of ideas. But 
now conditions exist for multilateral organizations to become the principal 
actors of the new world order. But here too we must call for caution. The 
key problems of the new world agenda cannot be resolved without the active 
participation of developing nations. This new principal role in the 
management of the international agenda must be recognized by the 
industrialized countries if we are to make truly viable a multilateral 
approach based on mutual cooperation. 
At the same time, the industrialized nations cannot continue using 
multilaterism selectively. Also, the developed countries will have to abandon 
the practice of using multilateral organizations as mere instruments to 
legitimize their unilateral decisions. This is a double standard that puts at 
risk the success of multilateral solutions. 
Five hundred years ago, thanks to the courage of Columbus, the meeting of 
two worlds that were separated by fear and ignorance became possible. Because 
of his accomplishment the planet became one, awakening mankind to undreamt of 
horizons of progress and well-being. 
Only a few decades ago the cold war separated the world into two once 
again. During that time people were not separated into isolated continents 
but into opposing blocs divided by an immense ocean of distrust and hate. 
Now, as the world celebrates the five hundredth anniversary of the discovery, 
humanity once again has an opportunity to forge a truly global community. 
The joy of liberated peoples dancing on top of crumbling walls is, alas, 
fleeting. Democracy in Europe and America has shown that it is not enough to 
defeat dictatorship in order to achieve true freedom. The tyranny of poverty, 
drugs, terrorism, fratricidal war, stagnation and paper democracies continues 
to be an unavoidable threat to peace, security and well-being. Perhaps things 
did seem easier in the past when we believed we had just one enemy communism 
or militarism. Now we can see more clearly the real evils afflicting mankind. 
Even though there are powerful reasons for optimism about the future, we 
cannot give up our enthusiasm thinking these difficulties have now all been 
overcome. We have a new agenda which we must begin to undertake with the same 
effort and dedication with which the cold war was fought. 
The road to a new international order is plagued by paradoxes. While the 
developing nations are embracing the benefits of free trade, the 
industrialized nations are sticking to protectionist barriers and creating new 
restrictive trade procedures. At the very moment these trends are occurring 
the industrialized nations are cheerfully proclaiming to the four winds the 
triumph of the free market. 
If the world economy continues along the road of protectionism the 
possibilities of creating a new international order based politically on 
democratic principles and economically on individual freedoms will continue to 
recede. Without access to markets we will not be able to achieve the levels 
of economic development necessary to defeat poverty and to promote a climate 
of world peace. Confronting this return to protectionism must be one of the 
principal contributions to peace and the progress of mankind. 
It is equally paradoxical that, when events signal a new era of 
international solidarity, symptoms of growing isolationism exist. The 
industrialized countries are focusing increasingly on their internal affairs, 
sidestepping their obligation to contribute to peace and progress in the 
global community. 
A world in which hundreds of millions live in poverty without any hope of 
a better life cannot afford the luxury of egoism. The wealthier countries 
cannot turn their backs on these multitudes by proclaiming that all of 
mankind's problems will be resolved by the invisible hand of the 
market-place. Now more than ever solidarity is essential. 
When East and West extended their confrontation to the furthest corners 
of the planet the developing countries enjoyed the most perverse dividend of 
the conflict. There was never a lack of external resources to feed the 
euphoria of war. Now that the guns have been silenced, international 
assistance for democracy and for alleviating poverty is elusive. Now that 
there is a need for generosity, and solidarity is the only argument put 
forward in support of it, the helping hand is withdrawn and the back is turned. 
The Earth Summit was certainly a milestone in the history of mankind. 
Rio de Janeiro is the beginning of a long road that must be travelled to 
reconcile man with nature. Unfortunately there are dangerous trends in the 
industrialized countries threatening international cooperation on 
environmental problems. 
For example, there is the unilateral imposition of barriers and 
environmental conditions for our countries. This is not good policy. It 
could lead to an unacceptable situation in which the North continues to 
advance and pollute and the South remains poor in order to reduce the global 
environmental degradation caused by the industrialized nations. This new form 
of environmental protectionism is a source of conflict that must be dealt with. 
I know all too well that when Colombia's name is mentioned in the great 
capitals of the world people inevitably think of drug-trafficking. 
Unfortunately this has been so because my people, armed only with their 
strength and their courage, have had to take on an unequal and heroic lone 
battle against the most powerful and most perverse criminals known to mankind. 
Colombia is a victim of the uncontrollable appetite for drugs throughout 
the world. Three days ago the bullets that killed a valiant Colombian judge, 
Myriam Rocio Velez, were bought with money from cocaine consumers. The bribes 
that corrupt the law enforcement and prison authorities in our country come 
out of the pockets of drug addicts in the major capitals of the world. The 
dynamite used in car bombs that assassinate innocent citizens in the streets 
of Colombia is paid for with the money of those who consider their insatiable 
vice as harmless and innocent. 
It hurts us even more that those who point an accusing finger at a 
courageous people who have endured so many sacrifices are precisely those who 
have no problem ignoring a neighbour who uses drugs, launders money, traffics 
in arms, illegally exports precursor chemicals or runs drug distribution 
networks in streets and cities. 
There is no doubt that in Colombia we have lost some battles and have 
suffered severe setbacks, including the recent and widely publicized escape 
from prison of a group of well-known drug-traffickers. In spite of that 
bitter medicine we can say with pride that no other country in the world has 
fought the scourge of drugs with such resolve and success. 
The treason of some corrupt officials who gave up their dignity for a 
handful of dollars does not negate the sacrifices of the thousands of 
Colombians who are fighting in defence of democracy and mankind. Hear me 
well: it is true that Pablo Escobar escaped from jail but he will not escape 
from the firm resolve of Colombians to see justice done. 
I am convinced that by keeping to our legendary firmness, Colombia will 
soon be liberated forever from violence and crime. But, unfortunately, 
drug-trafficking is an international crime that threatens mankind in every 
corner of the planet. It is not enough for only the Colombians to be valiant 
and victorious. 
Today in Colombia we have drug-traffickers, tomorrow they will be in 
sister nations. Today their enterprise is cocaine; tomorrow they will be 
looking for other new, lucrative products such as heroin. Today they are 
making millions from the demand in the United States; tomorrow they will be 
getting even richer with money from Europe and Japan. We are already seeing 
these changes and these adaptations. 
Drug-trafficking is a hydra-headed monster; it is not enough to cut off 
just one head or only a few heads. To eradicate this scourge once and for all 
we need to take decisive, collective action, international and multilateral 
action, against this evil on all fronts. 
Two years ago I stood before the Assembly and called on all Members to 
work together against drug-trafficking. Now we must ask the question: what 
have we achieved since then? 
Two years ago the drug cartels looked invincible, were even threatening 
to destroy democracy in Colombia and impose a reign of terror and violence. 
Today most of those enemies of society are dead or in jail. 
Two years ago the industrialized world, with an accusing gesture, held 
responsible for the problem those very countries that are in fact victims of 
the production and processing of drugs. Today we know that the consumers of 
drugs, are the source of the problem and cannot evade their responsibilities. 
Two years ago international financial centres were accepting funds from 
the most dubious sources without regard as to the propriety of their actions. 
Today we have started to see a change in attitude. 
Two years ago, drug trafficking was growing out of control. Today, from 
one end to the other of the western hemisphere, we have achieved unprecedented 
levels of drug interdiction. 
Two years ago, the epidemic of drug use looked uncontainable. Today, we 
are certain that the demand for drugs can be controlled if the necessary 
economic resources are made available. 
Two years ago, no one recognized the close ties between poverty, the 
absence of economic opportunity and the emergence of drug trafficking. Today, 
we know that alternative development, trade opportunities and economic aid are 
needed to overcome the drug problem. 
But all this progress real progress is not enough. Drug trafficking 
adapts itself easily to the efforts of society to stamp it out. Criminal 
organizations, now not only in Colombia but practically all over the world, 
have entered into this illegal business. While consumption is dropping in the 
United States, it is growing in Europe and Asia. 
Today, more than ever before, we must strengthen international 
cooperation in the struggle against this enemy of humanity. Today, more than 
ever, we need a vision of the future to guide our efforts and guarantee our 
people that the problem can be overcome. That is why I want to challenge the 
international community today. I invite you join me in establishing clear 
goals and measurable commitments so that all of us will know where we want to 
go and when we hope to get there. In this way, we will be able to guide 
political decisions to generate the necessary resources. 
That is also why I propose that the United Nations define global, 
regional and country targets for controlling the problem of drugs. We must 
commit ourselves to reducing the supply of drugs and the demand for them by at 
least 50 per cent by the year 2000, by 70 per cent by the year 2005, and free 
humanity for ever from the scourge of drugs by the year 2010. 
As of now, before the international community, Colombia assumes the 
responsibility of complying with these objectives in its territory. We intend 
to enter the next century with sales of arms, the sale and diversion of 
precursor chemicals and money-laundering activities under control. 
The need to free humanity from the scourge of drugs requires a plan for 
global action. This is why I call on the General Assembly to hold a United 
Nations conference on the problem of illicit drugs where the necessary 
commitments and programmes would emerge to make it possible for drug 
trafficking to be defeated completely in the next decade and a half. 
It is beyond doubt that international criminal organizations have 
consolidated their extensive network of ties and contacts much faster than the 
judicial system is capable of investigating and prosecuting those 
responsible. The Italian judges Giovanna Falcone and Paolo Borsellino and the 
Colombian judge Myriam Rocio Velez, along with very many others who have 
fallen in the fight against international organized crime, were facing 
powerful enemies; the existing laws and the mechanisms were not enough. 
The individual courage of these heroes of justice is also not enough. 
There must be no borders or barriers if those who have decided to unite in 
evil are to be prosecuted effectively everywhere on Earth. We need justice to 
be universal, and for it to work in as coordinated a manner in all countries 
as the international criminal organizations do. The Mafia, cartels, camorra, 
and yakuza are just different names for the same thing. The time has come to 
treat organized crime as an international crime. 
As I said in my inaugural address, it is vital to develop an 
international criminal jurisdiction against drug trafficking, money laundering 
and the illegal export of precursor chemicals. Wherever the guilty live or 
serve their sentences, it must be possible for the courts in all countries to 
be able, voluntarily, to have recourse to international courts where, in a 
secure manner and with all the evidence available world wide, these many and 
serious crimes can be tried. Now is the time for the United Nations to tackle 
this question in a serious, dedicated way. 
Also, we must improve the machinery at our disposal for judicial 
cooperation between countries. That is why we would like to see a United 
Nations convention for judicial cooperation on felonies that would facilitate 
the flow of evidence, the standardization of testimony and supporting 
documentation, and reduce the bureaucratic procedures and legal obstacles to 
coordinated action by the criminal legal systems of different countries. 
We would also like to see real involvement by the European Community and 
by Japan and other countries in Asia in the Cartagena and San Antonio 
agreements and commitments. In Cartagena and San Antonio, the participating 
countries agreed a set of strategies at all levels in the fight against drug 
trafficking. This effort has already yielded results, but the moment has come 
to extend this cooperation to the rest of the world community. 
Lastly, let me say that I believe that the experience acquired through 
all these years of the difficult fight against drug trafficking has given our 
authorities some knowledge which, beyond a doubt, is of great value to many 
other countries which are starting to experience the consequences of the 
global spread of drug trafficking. This is why Colombia has decided to 
establish an international centre for the fight against drug trafficking; this 
will allow us to make available to the global community what we have learned 
through so much sacrifice. I invite the United Nations and all Member States 
to contribute to, and participate in, this initiative. 
I know that in a short time, supported by my compatriots' courage and 
resolve to fight, by the valour of the judges of Colombia, by the greatness of 
the people of my country, we shall not have to talk about violence and drug 
trafficking here within the walls of the United Nations. Wars do not go on 
for ever, and I do not recall a single criminal who has resisted the pressure 
of the will of an entire people; and, if my call today has been heard, those 
criminal organizations will be even less able to resist the united will of the 
international community. 
Perhaps then, soon, when we leave behind the dark night of drug 
trafficking, the world will see the other, friendlier face of my country, and 
discover what we really are: we are the strongest and oldest democracy in the 
region. We are the most dynamic economy in Latin America. Our country has 
grown at a sustained rate of nearly 4 per cent per year for the last three 
decades. Our management of the economy has been prudent and thoughtful, and 
has kept us clear of the problems associated with indebtedness, 
hyperinflation, stagnation and unemployment. 
When someone comes to my country and meets my people, and does not 
encounter all the horrors that have sometimes been painted in the press, he 
becomes our compatriot, and he learns that to be Colombian is a form of pride, 
of hidden tenacity and sharp wit. He also knows that you do not have to be 
born in our country to be a Colombian for ever. 